106 F.3d 405
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Rodney WHITE, also known as Rodney Members, also know asPaul Rogers, Appellant.
No. 96-3575.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 23, 1997.Filed Jan. 31, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Rodney White appeals the 60-month sentence imposed by the district court1 after he pleaded guilty to conspiracy to commit credit card fraud, in violation of 18 U.S.C. § 1029(a) and (b)(2).  White argues he should have received an acceptance-of-responsibility reduction under U.S. Sentencing Guidelines Manual § 3E1.1 (1995).


2
We note that White fled from the police, gave false information upon his initial arrest, escaped and eluded recapture for over a year, pleaded guilty only six days before his scheduled trial, and received an obstruction-of-justice enhancement under U.S. Sentencing Guidelines Manual § 3C1.1 (1995).  We conclude the district court did not clearly err by denying White an acceptance-of-responsibility reduction.  See United States v. Nguyen, 52 F.3d 192, 194 (8th Cir.1995) (standard of review);  U.S. Sentencing Guidelines Manual § 3E1.1, comment.  (n.1(d)) (considerations include whether defendant promptly and voluntarily surrendered to police), (n.4) (absent extraordinary circumstances, § 3C1.1 enhancement precludes § 3E1.1 reduction) (1995).


3
Accordingly, we affirm.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri